Citation Nr: 0104682	
Decision Date: 02/15/01    Archive Date: 02/20/01

DOCKET NO.  98-11 650	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs(VA) Regional Office (RO) 
in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to a higher rating for right knee subluxation 
of the patella, currently evaluated as 10 percent disabling.  

2.  Entitlement to a higher rating for left knee subluxation 
of the patella, currently evaluated as 10 percent disabling.  

3.  Entitlement to a compensable rating for bilateral hearing 
loss.

4.  Entitlement to a compensable rating for residuals of 
corneal abrasions in both eyes.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Debbie A. Riffe, Counsel


INTRODUCTION

The veteran served on active duty from June 1980 to October 
1996.  This case comes to the Board of Veterans' Appeals 
(Board) from a May 1997 RO decision which granted service 
connection and a noncompensable rating for bilateral hearing 
loss.  This case also comes to the Board from a July 1998 RO 
decision which granted service connection for right knee 
subluxation of the patella (rated 10 percent), left knee 
subluxation of the patella (rated 10 percent), and residuals 
of corneal abrasions in both eyes (rated 0 percent).  The 
veteran appeals for higher ratings for these conditions.  

In the present Board decision, the issue of higher ratings 
for disabilities of the knees and hearing loss will be 
considered, and the issue of a compensable rating for a 
disability of the eyes will be the subject of the remand 
which follows the decision.   

The Board also notes that in a May 2000 decision the RO 
granted service connection and a 10 percent rating for post-
traumatic headaches, and increased the rating for a low back 
disability from 0 percent to 20 percent.  In a July 2000 
decision, the RO denied claims for service connection for a 
left foot and toe disability and residuals of a right leg 
hamstring injury, holding that the claims were not well 
grounded.  The veteran noted his disagreement with these 
decisions  in a statement received at the RO in November 2000 
and forwarded to the Board in December 2000.  These issues, 
including the apparent notice of disagreement, are referred 
to the RO for further consideration.  As to the service 
connection issues, the RO should take into account the 
provisions of a new law which has abolished the requirement 
that a claimant present a well-grounded claim, and in certain 
circumstances permits readjudication of a claim which was 
denied as not well grounded.  See Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).  


FINDINGS OF FACT

1.  The veteran's service-connected right knee subluxation of 
the patella is manifested by no more than slight subluxation 
and some limitation of motion (+/-5 degrees extension to 70 
degrees flexion with pain on further motion, on last 
examination).  

2.  The veteran's service-connected left knee subluxation of 
the patella is manifested by no more than slight subluxation 
and some limitation of motion (+/-5 degrees extension to 70 
degrees flexion with pain on further motion, on last 
examination).  

3.  The veteran's service-connected bilateral hearing loss is 
currently manifested by auditory acuity level II in the right 
ear and auditory acuity level II in the left ear.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for 
right knee subluxation of the patella have not been met.  38 
U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.71a, Diagnostic 
Code 5257, 5260, 5261 (2000).  

2.  The criteria for a rating in excess of 10 percent for 
left knee subluxation of the patella have not been met.  38 
U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.71a, Diagnostic 
Code 5257, 5260, 5261 (2000).

3.  The criteria for a compensable rating for bilateral 
hearing loss have not been met.  38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. § 4.85, Code 6100 (1998 and 2000).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

The veteran served on active duty from June 1980 to October 
1996.  Service medical records show that on a June 1980 
physical examination for enlistment purposes the veteran's 
knees and hearing were normal.  Subsequent audiologic testing 
revealed the onset of bilateral hearing loss.  In March 1993, 
the veteran sustained blunt trauma to the left knee.  He 
complained of marked pain at the patella, and there was a 
minimal abrasion at the patella.  Subsequent X-rays of the 
knee were normal.  A few days later, his knee was re-
evaluated.  There was peripatellar tenderness, and the 
lacerations at the patella were healing.  The diagnosis was 
contusion.  On a May 1996 physical examination for separation 
purposes, the veteran was diagnosed with chronic bilateral 
knee pain, left worse than right, probably retropatellar pain 
syndrome, moderate.  An audiologic evaluation indicated some 
hearing loss.  He was also diagnosed with moderate to severe 
hearing loss that was worse in the high frequencies.  The 
veteran was discharged from service in October 1996.

On a January 1997 VA general medical examination, the veteran 
complained of bilateral knee pain, left greater than the 
right, and knee discomfort upon walking great distances and 
with increased activities such as bending and stooping.  He 
reported his knees occasionally swelled after increased 
activity.  He stated he was evaluated in the military and 
told he had retropatellar pain syndrome.  On examination of 
the knees, there was no gross deformities or evidence of soft 
tissue swelling or joint effusion.  Both knees were somewhat 
tender around the patellae.  Both knees were stable to 
anterior, posterior, lateral, and medial stress.  The range 
of motion of the knees was 0 degrees of extension and 140 
degrees of flexion, without pain.  The impression was 
retropatellar pain syndrome by history.  X-rays of the knees 
were ordered, revealing a normal examination.   

A February 1997 VA audiologic evaluation indicated the 
following pure tone thresholds, in decibels, at 500, 1000, 
2000, 3000, and 4000 Hertz:  20, 15, 15, 25, and 45 (the 
average for the last four of these frequencies was 25 
decibels), in the right ear; and 20, 15, 15, 30, and 55 (the 
average for the last four of these frequencies was 28 
decibels), in the left ear.  The speech recognition scores 
were 94 percent in the right ear and 96 percent in the left 
ear.  The audiologist indicated that the testing showed mild 
high frequency sensorineural hearing loss in both ears.  

In a May 1997 decision, the RO granted service connection and 
a noncompensable rating for bilateral hearing loss, effective 
from October 1996. 

On a January 1998 VA orthopedic examination, the veteran 
complained of bilateral anterior knee pain which made it 
difficult to ambulate long distances.  He also complained of 
difficulty in ascending and descending stairs and squatting 
and kneeling for any length of time.  He stated he only 
worked part-time at present because he was unable to kneel as 
required in his job as a furniture assembler.  He stated he 
had not had any significant form of physical therapy or any 
medication trial at that time.  It was noted his knees were 
essentially symmetric in their symptomatology.  On 
examination, the veteran ambulated with a stiff-legged gait 
bilaterally.  On bench testing, there was no effusion in the 
knees.  The range of motion of both knees was 0 degrees of 
extension and 130 degrees of flexion.  Passive range of 
motion, particularly the last 20 degrees of flexion, was 
extremely painful.  There was no ligamentous instability with 
varus valgus stress test, Lachman's test, and posterior 
drawer test.  Based on a negative McMurray's test, there was 
no sign of meniscal pathology.  There was tenderness on 
palpation of the peripatellar retinaculum and tightness 
laterally on both knees.  The lateral glide was less than one 
quadrant with no significant tilt.  The impression was signs 
and symptoms consistent with patellar femoral arthritis.  The 
examiner stated this was not an uncommon finding in a person 
who had required a great deal of squatting and climbing in 
his career.  Additionally, the veteran was noted to have 
tight lateral patellar retinaculum which coincided with the 
retropatellar pain syndrome or patellar femoral arthritis.  
The examiner stated the veteran's pain was quite debilitating 
at present and he was unable to work full-time doing the 
kneeling that his job required.  It was also noted that he 
had to quit his first job as a train conductor secondary to 
the climbing involved.  The examiner opined that the 
veteran's knee problem would likely become more severe and 
that the progression could be halted with some physical 
therapy and anti-inflammatory medication.  X-rays of the 
knees were ordered, revealing evidence of a slight lateral 
subluxation of the patellae bilaterally, and no loss of joint 
space, subchondral cyst or sclerosis, or periarticular 
osteophyte formation.  The examiner stated that a static view 
did not confirm or refute lateral retinacular tightness and 
that the absence of significant radiograph findings did not 
exclude the diagnosis of retropatellar pain syndrome.  

In a July 1998 decision, the RO granted service connection 
for right knee subluxation of the patella (rated 10 percent) 
and left knee subluxation of the patella (rated 10 percent), 
effective from October 1996.

In his July 1998 substantive appeal, the veteran asserted 
that 10 percent of his hearing disability involved language 
difficulties or inconsistent speech.  He claimed that no 
examination was conducted on his ears.  He stated that a 
proper evaluation would show that his hearing disability 
warranted a 10 percent rating.  

On a September 1998 VA audiologic examination, the veteran 
reported that he had the greatest difficulty in understanding 
conversation.  He stated that he needed to look people in the 
face in order to hear them well.  He denied use of hearing 
aids.  An audiologic evaluation indicated the following pure 
tone decibel thresholds at 1000, 2000, 3000, and 4000 Hertz: 
15, 20, 35, and 50 (the average was 30 decibels), in the 
right ear; and 20, 20, 45, and 65 (the average was 30 
decibels), in the left ear.  The speech recognition scores 
using the Maryland CNC Word List were 94 percent in the right 
ear and 90 percent in the left ear.  The diagnosis was high 
frequency sensorineural hearing loss bilaterally, worse in 
the left ear.  

On a September 1998 VA ear examination, the veteran reported 
that his hearing difficulty had increased in severity over 
the years.  An examination showed the auditory canals were 
clear and the tympanic membranes were intact bilaterally.  
Tuning fork testing (Weber, Rinne, Schwabach) were performed.  
The diagnostic impression was sensorineural hearing loss 
bilaterally, with a history of onset dating back to military 
service.  

An October 1998 VA vocational rehabilitation report, in 
regard to an initial evaluation to determine entitlement to 
Chapter 31 services, indicates the veteran had an impairment 
of employability and that his service-connected disabilities 
(there was no reference to bilateral hearing loss) materially 
contributed to the impairment.    

A November 1998 VA outpatient record indicates the veteran 
began physical therapy for his bilateral knee condition.  He 
complained of discomfort in the knees from being in one 
position too long while driving or behind a desk at his 
current [VA vocational] training.  An examination revealed 
that pressure over the patellae was not tolerated.  When 
sitting with his legs over the side of the examination table, 
he flexed his knees readily to 75-80 degrees, and forcing 
flexion past that point produced increased tightness and 
discomfort.  The veteran described his pain as being along 
the lateral edge and deep behind the right kneecap.  There 
was some medial-lateral play at the knees which was not 
excessive.  He described pain in both knees on going up and 
down stairs.  Pain charts kept by the veteran on a daily 
basis for the months of October and November 1998 show that 
on a scale of 0 to 10 the veteran generally estimated his 
knee pain to be about 2 or 3, but at times he rated his pain 
level higher at 7 or 8.

In a November 1998 letter, a VA physician assistant indicated 
that she had been treating the veteran with patellofemoral 
joint syndrome.  She stated he had not had much improvement 
despite taking medicines regularly and attending physical 
therapy.  She recommended the full-time reduced work 
tolerance program (in regard to VA vocational rehabilitation) 
for the veteran.  She suspected he would have severe problems 
for at least six more months and recommended he be part-time 
at school for that time.  She indicated she was consulting 
with the orthopedic clinic to further evaluate the veteran's 
condition.  

In a statement dated in November 1998, the veteran asserted 
with regard to his bilateral knee disability that his pain 
had increased and he was recommended for a reduced work 
tolerance program while in vocational training.  He claimed 
his physical therapy and pain medication were ineffective.  
He claimed that doing stairs, putting weight on his knees, 
and driving his car were becoming difficult.  With regard to 
his hearing loss, he asserted he was informed by the VA 
doctor who conducted his September 1998 ear examination that 
he required a hearing aid and that his bilateral hearing loss 
was even greater than that shown on his September 1998 VA 
audiologic examination.  He reiterated that he had the 
greatest difficulty with understanding conversations and word 
mix-ups (speech recognition problems) and that he had to look 
people in the face in order to hear and understand them.  He 
stated that his condition had caused problems with customer 
service at his last job, which he no longer had.  He stated 
that his hearing difficulty was a problem for 20 percent of 
the time.  

In a statement dated in December 1998, the veteran asserted 
with regard to his bilateral knee disability that his 
condition was manifested by at least moderate subluxation and 
that it therefore entitled him to a higher rating.  With 
regard to his hearing loss, he asserted he would be receiving 
a hearing aid from the VA.  He reiterated his concern with 
word mix-ups (speech recognition problems) and the need to 
look people in the face to hear them properly.  

VA outpatient records show that in December 1998 the veteran 
was seen in the audiology department in order to have a left 
ear mold impression made for the manufacture of a hearing 
aid.  It was also noted in December 1998 that his knee pain 
continued and he attended physical therapy at the VA twice a 
week.  A December 1998 private magnetic resonance imaging 
(MRI) of both knees revealed mild meniscal degeneration.  In 
January 1999, the veteran reported continued bilateral knee 
pain.  He reported that a topical cream helped a great deal 
with his pain and that he was also finding relief with ice 
therapy.  He indicated he wore knee braces for extra support.  
An examination revealed patellar grind, bilaterally.  His 
ligaments were intact, and there was no effusion or edema.  
It was noted his knees did not hang in a normal position and 
that they were less than 90 degrees flexed while sitting.  
Knee extension was full.  In February 1999, the veteran was 
fitted with a hearing aid in the left ear.  

On a February 1999 VA orthopedic examination, the veteran 
complained of constant debilitating anterior knee pain 
bilaterally that was not relieved by therapy or pain 
medication.  On examination, he ambulated with an antalgic 
gait that was wide-based with his knees flexed.  (The veteran 
was also noted to have a low back disability, and he wore a 
back brace at the examination.)  Both knees were diffusely 
tender to palpation on the anterior aspect.  There was no 
effusion bilaterally.  There was a negative Lachman's test 
bilaterally.  There was no varus or valgus instability 
bilaterally.  Range of motion of both knees were +/-5 degrees 
of extension to 70 degrees of flexion.  The examiner stated 
that he could passively get the veteran to approximately 90 
degrees of flexion but that it caused significant pain.  X-
rays of the knees were normal.  The examiner noted that MRIs 
of the knees done in the last year were also normal (he 
stated that the radiologist related a normal left knee with 
the exception of some mild articular degeneration, but the VA 
examiner stated he did not see this on his review of the 
MRI).  The assessment was diffuse bilateral anterior knee 
pain.  The examiner remarked that that the veteran had rather 
severe bilateral anterior knee pain and that the examination 
revealed no specific abnormality other than significant 
tenderness to palpation over his knees and significant 
diminished motion of his knees.  The doctor stated that he 
did not have a good explanation for these findings.  

VA outpatient records show that in March 1999 the veteran was 
seen for chronic bilateral knee pain.  He denied any recent 
buckling or giving way of the knees.  He reported wearing 
knee braces.  An examination revealed tenderness at the 
patellar tendon bilaterally and pain with medial displacement 
of the patella bilaterally.  The assessments were 
demonstration of hypersensitivity to pain and suspect 
possibility of retropatellar degeneration or chondromalacia 
bilaterally.  It was reported that a private MRI of the left 
knee, brought in by the veteran, showed a mild degree of 
meniscal degeneration.  In April 1999, the veteran reported 
that he performed his home exercises but that his knee pain 
remained.  It was noted the pain seemed out of proportion for 
the veteran's age and prior medical history.  An examination 
revealed there was tenderness to palpation in the peripheral 
regions of the patella bilaterally.  It was reported that 
imaging reports showed mild tibial spurring and that an MRI 
showed mild meniscal degeneration in the left knee.  In the 
assessment, the veteran's knee pain was noted to be out of 
proportion with radiographic findings.  Another examination 
that month revealed very tender patellae, no instability or 
effusion, and range of motion of 15 degrees of extension and 
90 degrees of flexion.  

VA vocational rehabilitation records show that in an April 
1999 letter a VA physician assistant requested a full-time 
reduced work tolerance program for the veteran.  It was noted 
in the letter that the veteran was still under evaluation for 
back and knee problems, was continuing with therapy and 
medications, and could not be full-time at that time.  In May 
1999, additional training hours were requested for the 
veteran due to medical problems he experienced earlier in his 
program (in a March 1999 school status update letter the 
veteran claimed that he still had knee problems but that his 
back problems were more disruptive during school).  

VA outpatient records show that in July 1999 the veteran was 
seen with complaints of chronic knee pain, which he said 
remained a 3 on a scale of 1 to 10.  It was noted he was 
still doing limited work and school on account of his knee 
and other joint pain.  In October 1999, he was seen with 
continued complaints of pain in his knees and other areas.  
It was noted that X-rays of his knees had been normal.  

On a February 2000 VA audiologic examination, the veteran's 
chief complaint was difficulty in understanding 
conversational speech.  He reported that he had the greatest 
difficulty when he was not looking at the speaker.  An 
audiologic evaluation report indicates the following right 
ear pure tone decibel thresholds at 1000, 2000, 3000, and 
4000 Hertz, respectively: "(cuts off)," 25, 40, and 50 (the 
average for the four frequencies was noted to be 34 
decibels).  [The Board notes that the "(cuts off)" notation 
on the report, for the right ear decibel threshold at 1000 
Hertz, appears to signify a dictation/transcription problem 
for the report; but given the decibel average for the four 
frequencies, the right ear decibel threshold at 1000 Hertz 
must be 21.]  The report also indicates that decibel 
thresholds at the four frequencies, for the left ear, were 
25, 25, 45, and 60 (the average was 39 decibels).  The speech 
recognition scores using the Maryland CNC Word List were 84 
percent bilaterally.  The audiologist indicated that the 
testing showed moderate high frequency sensorineural hearing 
loss bilaterally, and such was the diagnosis.  

On a February 2000 VA ear examination, the auditory canals 
were clear bilaterally and the tympanic membranes were intact 
bilaterally.  Tuning fork testing (Weber, Rinne, Schwabach) 
were performed.  The diagnostic impression was sensorineural 
hearing loss bilaterally, with a history of onset dating back 
to military service.  


II.  Analysis

Initially, with respect to the issues of higher ratings for 
right knee subluxation of the patella, left knee subluxation 
of the patella, and bilateral hearing loss, the Board is 
satisfied that all relevant evidence has been properly 
developed and that no further assistance is required to 
comply with the duty to assist.  38 U.S.C.A. § 5103A, as 
added by the Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000).

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A § 1155; 38 C.F.R. Part 4.  

A.  Right and Left Knee Subluxation of the Patellae

Currently, the veteran's right knee disability and left knee 
disability are each rated 10 percent disabling under 38 
C.F.R. § 4.71a, Code 5257, for recurrent subluxation of the 
knee.  Under this code, a 10 percent rating is assigned for 
slight impairment of the knee with recurrent subluxation or 
lateral instability, a 20 percent rating is assigned for 
moderate impairment of the knee with recurrent subluxation or 
lateral instability, and a 30 percent rating is assigned for 
severe impairment of the knee with recurrent subluxation or 
lateral instability.  

Under 38 C.F.R. § 4.71a, Code 5010, arthritis due to trauma, 
substantiated by X-ray findings, is rated as degenerative 
arthritis.  Pursuant to Code 5003, degenerative arthritis 
established by X-ray findings is rated on the basis of 
limitation of motion under the appropriate diagnostic code 
for the specific joint or joints involved.  When there is 
arthritis with at least some limitation of motion, but to a 
degree which would be noncompensable under a limitation-of-
motion code, a 10 percent rating will be assigned for each 
affected major joint or group of minor joints.  Limitation of 
motion must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of painful 
motion.

Normal (full) range of motion of the knee is from 0 degrees 
of extension to 140 degrees of flexion.  38 C.F.R. § 4.71, 
Plate II.

Limitation of flexion of the leg to 60 degrees is rated as 
noncompensable; flexion limited to 45 degrees is rated as 10 
percent disabling; and flexion limited to 30 degrees is rated 
as 20 percent disabling.  38 C.F.R. § 4.71a, Code 5260.  

Limitation of extension of the leg to 5 degrees is evaluated 
as noncompensable; extension limited to 10 degrees is rated 
as 10 percent disabling; and extension limited to 15 degrees 
is rated as 20 percent disabling.  38 C.F.R. § 4.71a, Code 
5261.  

A review of the records shows that the veteran does not meet 
the requirements for a higher rating for either his right 
knee disability or his left knee disability under Code 5257.  
The medical records show that both knees were chronically 
tender around the patellae and painful with certain 
activities such as kneeling, walking great distances, and 
doing stairs.  There was slight lateral subluxation of the 
patella of both knees, as indicated by X-rays in 1998.  
Physical examinations did not reveal any appreciable knee 
instability on ligamentous testing.  To ease the pain and 
discomfort in the knees, the veteran underwent physical 
therapy and took medication, which he claimed were 
ineffective.  He wore knee braces for extra support and found 
some measure of relief with topical cream and ice therapy.  
Overall, the medical evidence shows that the veteran's knee 
disabilities are manifested by no more than slight 
subluxation.  Accordingly, the veteran's right and left knee 
disabilities are each no more than 10 percent disabling under 
Code 5257.  

In regard to arthritis of the knees, there is no X-ray 
evidence of arthritis.  There is medical evidence, however, 
that the knees have some limitation of motion.  The findings 
on the last VA examination in 1999, which are reflective of 
the most restrictive findings on the multiple VA 
examinations, indicate the range of motion of the knees from 
+/-5 degrees of extension to 70 degrees of flexion.  The 
veteran was able to achieve this range of motion prior to 
experiencing pain (significant pain was noted with passive 
flexion to 90 degrees).  Under Codes 5260 and 5261, the 
reported range of motion of both knees is noncompensable, 
even when the effect of pain on motion is considered.  
38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202 
(1995).  

The Board notes that this is an initial rating case, and 
consideration has been given to "staged ratings" for the 
condition over the period of time since service connection 
became effective in October 1996.  Fenderson v. West, 12 Vet. 
App. 119 (1999).  However, since the effective date of 
service connection the objective evidence shows the right 
knee disability and left knee disability have each remained 
no more than 10 percent disabling.  

The Board concludes that the preponderance of the evidence is 
against the claims for higher ratings for right knee 
subluxation of the patella and left knee subluxation of the 
patella.  Thus, the benefit-of-the-doubt rule does not apply, 
and the claims must be denied.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

B.  Bilateral Hearing Loss

Since the RO's 1997 rating decision, the regulations 
pertaining to rating hearing loss were revised effective June 
10, 1999.  See 64 Fed.Reg. 25202 (1999).  However, given the 
audiometric findings in the veteran's case, his service-
connected bilateral hearing loss is rated by the same method 
under both the old and new regulations.  See 38 C.F.R. § 4.85 
(1998 and 2000), § 4.86 (2000).  

Evaluations of bilateral defective hearing range from 
noncompensable to 100 percent and are based on organic 
impairment of hearing acuity as measured by the results of 
controlled speech discrimination tests, together with the 
average hearing threshold level as measured by pure tone 
audiometry tests in the frequencies of 1,000, 2,000, 3,000, 
and 4,000 Hertz.  To evaluate the degree of disability from 
service-connected hearing loss, the rating schedule 
establishes eleven auditory acuity levels, ranging from 
numeric level I for essentially normal acuity to numeric 
level XI for profound deafness.  38 C.F.R. § 4.85; see 
Lendenmann v. Principi, 3 Vet. App. 345 (1992).  

The most recent audiometric study of record was conducted by 
the VA in February 2000 and includes test results (the 
average decibel threshold for the four frequencies, plus 
speech discrimination scores) which indicate the veteran has 
level II auditory acuity in the right ear and level II in the 
left ear.  See 38 C.F.R. § 4.85, Table VI.  These numeric 
designations in combination correspond to a noncompensable 
evaluation.  See 38 C.F.R. § 4.85, Table VII, Code 6100.  
Furthermore, the other VA audiometric tests conducted in 
February 1997 and September 1998 showed better hearing which 
is also noncompensable.  

The assignment of a disability rating for hearing impairment 
is derived from a mechanical application of the rating 
schedule to the specific numeric designations assigned after 
audiometry evaluations are rendered.  See Lendenmann, supra.  
In the instant case, the application of the rating schedule 
to the test results clearly demonstrates that no more than a 
noncompensable schedular rating is warranted.  
The fact that the veteran may wear hearing aids does not 
affect his rating, as the rating schedule makes a proper 
allowance for improvement by hearing aids.  38 C.F.R. § 4.86 
(1998), § 4.85(a) (2000).  

The Board notes that this is an initial rating case, and 
consideration has been given to "staged ratings" for the 
condition over the period of time since service connection 
became effective in October 1996.  Fenderson v. West, 12 Vet. 
App. 119 (1999).  However, since the effective date of 
service connection the objective evidence shows the condition 
has remained noncompensable.

The Board concludes that the preponderance of the evidence is 
against the claim for a compensable rating for bilateral 
hearing loss.  Thus, the benefit-of-the-doubt rule does not 
apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).






ORDER

A higher rating for right knee subluxation of the patella is 
denied.  

A higher rating for left knee subluxation of the patella is 
denied.  

A compensable rating for bilateral hearing loss is denied.  


REMAND

As to the remaining claim for entitlement to a compensable 
rating for residuals of corneal abrasions in both eyes, the 
Board notes that further development is warranted.  The last 
supplemental statement of the case pertaining to this issue 
was issued by the RO in April 2000.  Thereafter, the RO 
transferred the case to the Board in November 2000 for 
appellate review.  In December 2000, the veteran submitted 
additional pertinent medical evidence (i.e., an August 2000 
report of a private eye examination) to the Board.  The Board 
notes that with the additional evidence the veteran did not 
submit a waiver of initial RO review.  In the absence of such 
waiver, the case must be returned to the RO for its review of 
the evidence and, if the claim remains denied, inclusion of 
the evidence in a supplemental statement of the case.  38 
C.F.R. §§ 19.37, 20.1304.  

Accordingly, this issue is REMANDED to the RO for the 
following action:

The RO should review the claim for a 
compensable rating for residuals of 
corneal abrasions in both eyes, taking 
into account all the evidence including 
that received since the April 2000 
supplemental statement of the case.  If 
the claim remains denied, the RO should 
provide the veteran and his 
representative with a supplemental 
statement of the case and the opportunity 
to respond before the case is returned to 
the Board for further appellate review.  

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



		
	L. W. TOBIN
	Member, Board of Veterans' Appeals



 



